Prentis, J.,

dissenting:

I cannot agree with the majority in its conclusions in this case, and because I think the question involved is one of great importance, I think that dissent should be expressed.
It appears from the majority opinion that its conclusions are contrary to the unbroken current of authority in England and in this country. I therefore think that the rule should be considered a rule of property, because doubtless many leases have been acquired in reliance upon the advice *402of counsel as to their legal effect. I also think that this rule is based upon right reason, both because the supposed injury to the owner of the surface by a tunnel for the removal of the coal under his land, which does not disturb the surface, is usually negligible, as well as because the right claimed for the coal operator should be considered as an incident to the grant. To express it differently, I think that a coal operation should be considered as a unit. The seam of coal frequently lies under many different tracts of land, and to require a separate opening or tunnel upon each tract of land for the removal of so much of the seam as underlies that tract would so increase the expense of mining coal as to depreciate its value; so that it is for the interest of each of the owners of the surface, before the execution of his lease, that the mine be operated economically, and that the expense of mining the whole seam be reduced to the lowest possible amount. I think, therefore, that it is fair to assume that the owner of the surface has already received compensation in the price he has received for his lease, and that the right to transport all of the coal in the seam to the mouth of the mine should be considered to be a mere incident of the grant, and unless some special or unforseen damage appears, an injunction should be refused.
Upon petition to rehear, March 24, 1921.
Per Curiam.
The court having maturely considered the petition for rehearing in this case is of opinion that the same should be denied.
In view of the insistence in the petition that the questions involved in this case ought not to be, disposed of without the consideration of the full court, we deem it proper to add that Judge Burks, the only member of the court who did not hear the oral argument, participated in the consideration and decision of the case and concurs in the majority opinion and in the refusal to rehear.